Name: Commission Regulation (EEC) No 2782/82 of 19 October 1982 amending for the second time Regulation (EEC) No 2487/82 enabling Member States to authorize preventive withdrawals of applesr
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 82 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EEC) No 2782/82 of 19 October 1982 amending for the second time Regulation (EEC) No 2487/82 enabling Member States to authorize preventive withdrawals of apples HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2487/82 is hereby replaced by the following : ' 1 . Preventive withdrawals may not relate to more than 700 000 tonnes, distributed by Member State in the following manner : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738 /82 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2487/82 (3), as amended by Regulation (EEC) No 2660/82 (4), enables Member States to authorize preventive withdrawals of apples and apportions between them the maximum quantity which may be so withdrawn ; Whereas the estimated production of apples in the 1982/83 marketing year has been revised upwards, to 7 600 000 tonnes ; whereas preventive withdrawals may relate to no more than 50 % of forecast surpluses in relation to a production figure of 6 200 000 tonnes, that is 700 000 tonnes ; whereas, therefore, the distri ­ bution by Member State of the quantity in question should also be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Belgium 43 500 tonnes Denmark 1 500 tonnes Germany 47 500 tonnes Greece 38 000 tonnes France 229 400 tonnes Ireland 1 100 tonnes Italy 273 000 tonnes Luxembourg 200 tonnes Netherlands 61 000 tonnes United Kingdom 4 800 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1982 . For the Commission Poul DALSAGER Aiember of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 190 , 1 . 7 . 1982, p . 7 . O OJ No L 265, 15 . 9 . 1982, p . 14 . (4) OJ No L 282, 5 . 10 . 1982, p . 6 .